IN THE UNITED STATES DESTRICT CoURT
FoR THE NoRTHERN DIsTRICT oF 'I`EXAS
I)ALLAS DIVISION

ANGELS oF CARE

HOME HEALTH, INC.,
PLAlNTIFF,

V. CAsE No. 3:18-CV-3268-S-BK

ALEX M. AZAR II, SECRETARY,

UNITED STATES

DEPARTMENT oF HEALTH

AND HUMAN SERVICES,
DEFENDAN'I‘.

CM¢OGCOOGOIOO'JGODGOOQOUOU>WJCUJ

ORDER ACCEPTlNG THE FINDINGS, CoNCLUsIoNs AND RECoMMENl)ATIoN
oF THE UNITEI) STATES MAGISTRATE JUDGE

United States Magistrate Judge Renée Harris Toliver made findings, conclusions and a
recommendation in this case. Obj ections Were filed, and the Court has made a de novo review of
those portions of the proposed tindings, conclusions and recommendation to Which objection
Was made. The objections are overruled and the Court accepts the Findings, Conclusions and
Recommendation of the United States Magistrate Judge. Plaintiff’ s Motion and Applicafionfor
Temporary Restmining Ora’er and Injunctive Relief, Doc. 3 is GRANTEI).

So oRDERED this l§/€§y ofMarch, 2019
/ §

f Karen Gren Scholer

United States District Judge

 

 

 

